Exhibit 10.5.2
AMENDMENT #2 TO EXECUTIVE EMPLOYMENT AGREEMENT
          This AMENDMENT #2 TO EXECUTIVE EMPLOYMENT AGREEMENT, dated as of
October 30, 2008 (this “Amendment”), by and between INTERSTATE HOTELS & RESORTS,
INC., a Delaware corporation (the “Company”), INTERSTATE MANAGEMENT COMPANY,
L.L.C., a Delaware limited liability company (the “LLC”) and any successor
employer, and THOMAS F. HEWITT (the “Executive”), an individual residing at
                                        , amends that certain EXECUTIVE
EMPLOYMENT AGREEMENT, effective as of February 17, 2005 (the “Agreement”), as
amended, by and between the Company, the LLC and the Executive.
          WHEREAS, the Company, the LLC and the Executive seek to amend the
Agreement pursuant to the terms and conditions of this Amendment.
          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein and other good and valuable consideration the parties hereto hereby agree
as follows:
          1. Term. Paragraph 1 of the Agreement is hereby amended and restated
in its entirety as follows:
          “1. Employment; Term. The Company and the LLC each hereby employ the
Executive, and the Executive agrees to be employed by the Company and the LLC,
upon the terms and subject to the conditions set forth herein, for a term
commencing on February 17, 2005 (the “Commencement Date”), and ending on
March 31, 2011, unless terminated earlier in accordance with Section 5 of this
Agreement; provided that such term shall automatically be extended from time to
time for additional periods of one calendar year from the date on which it would
otherwise expire unless the Executive, on the one hand, or the Company and the
LLC, on the other, give notice to the other party at least 120 calendar days
prior to such date that it elects to permit the term of this Agreement to expire
without extension on such date. (The initial term of this Agreement as the same
may be extended in accordance with the terms of this Agreement is hereinafter
referred to as the “Term”).”
          2. To the extent that a bonus is to be paid to the Executive pursuant
to the Company’s 2010 Bonus Plan and the Company has not yet paid such bonuses
for 2010 to the Company’s executives as of the last day of the Term, Executive
will continue to have the right to receive his 2010 bonus when paid to the
Company’s other Executives following the end of the Term.
          3. Miscellaneous.:
                    a. Ratification. Except as amended herein, all other terms,
conditions and provisions contained in the Agreement, as previously amended,
shall continue to apply and are expressly ratified and confirmed and the parties
hereby acknowledge that the Agreement is in full force and effect and neither
party is in default or breach thereof.

 



--------------------------------------------------------------------------------



 



2

                    b. Facsimile Signatures. This Amendment may be executed by
facsimile. Facsimile signatures shall be deemed effective for all purposes.
                    c. Counterparts. This Amendment may be executed in any
number of counterparts and each such counterpart shall be deemed an original,
but all of which, when taken together, shall constitute one and the same
agreement.
                    d. Capitalized Terms. All capitalized terms not otherwise
defined in this Amendment shall have the same meanings herein as are given to
them in the Agreement.
                    e. Governing Law. This Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to conflict of laws principles.
          IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.

                      EXECUTIVE:        
 
      /s/ Thomas F. Hewitt                           Thomas F. Hewitt    
 
                    COMPANY:        
 
                        INTERSTATE HOTELS & RESORTS, INC.    
 
               
 
      By: /s/ Christopher L. Bennett    
 
     
 
   
 
      Name:  
 
Christopher L. Bennett    
 
      Title:   Executive Vice President and General Counsel    
 
                    LLC:        
 
                        INTERSTATE MANAGEMENT COMPANY, LLC    
 
                        By:  Interstate Operating Company, L.P., a member    
 
               
 
          By: Interstate Hotels & Resorts, Inc.,
       its general partner    
 
               
 
      By: /s/ Christopher L. Bennett    
 
     
 
   
 
      Name:   Christopher L. Bennett    
 
      Title:   Executive Vice President and General Counsel    

 